     Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 1 of 16 PAGEID #: 1497




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

 ZAKYYAH M. McNEIL,                         : Case No. 3:20-cv-46
                                            :
          Plaintiff,                        :
                                            : Magistrate Judge Sharon L. Ovington
 vs.                                        :
                                              (by full consent of the parties)
                                            :
 COMMISSIONER OF THE SOCIAL                 :
 SECURITY ADMINISTRATION,                   :
                                            :
          Defendant.                        :


                                 DECISION AND ENTRY


I.       Introduction

         Plaintiff Zakyyah M. McNeil brings this case challenging the Social Security

Administration’s most recent denial of her applications for disability benefits. This is her

second case before this Court concerning the Administration’s denial of her application.

         In August 2011, Plaintiff filed an application for Supplemental Security Income that

was denied initially and upon reconsideration. After a hearing at Plaintiff’s request,

Administrative Law Judge Paul Armstrong concluded she was not eligible for benefits

because she was not under a “disability” as defined in the Social Security Act. The Appeals

Council granted Plaintiff’s request for review, and remanded the case to the ALJ. On

remand, Plaintiff received a hearing before ALJ Gregory Kenyon. He too concluded that

Plaintiff was not eligible for benefits because she was not under a “disability” as defined

in the Social Security Act. The Appeals Council denied her request for review.
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 2 of 16 PAGEID #: 1498




       Plaintiff subsequently filed an action before this Court, resulting in an Order

vacating the Commissioner’s non-disability finding and remanding the case for further

administrative proceedings. Plaintiff’s claim returned to ALJ Kenyon. After yet another

hearing, ALJ Kenyon determined that Plaintiff was not eligible for benefits as she was not

under a “disability” as defined in the Social Security Act. She then filed this action and

now seeks a remand for benefits, or in the alternative, for further proceedings. The

Commissioner asks the Court to affirm the non-disability decision.

       The case is presently before the Court upon Plaintiff’s Statement of Errors (Doc.

No. 11), the Commissioner’s Memorandum in Opposition (Doc. No. 14), Plaintiff’s Reply

(Doc. No. 15) and the administrative record (Doc. No. 10).

II.    Background

       Plaintiff asserts that she has been under a disability since February 1, 2008. At the

time her application was filed, she was twenty years old. Accordingly, Plaintiff was

considered a “younger person” under Social Security Regulations. See 20 C.F.R. §

416.963(c). Plaintiff has a limited education.

       The evidence of the record is sufficiently summarized in the ALJ’s decision (Doc.

No. 10-11, Page ID 961-75), Plaintiff’s Statement of Errors (Doc. No. 11), the

Commissioner’s Memorandum in Opposition (Doc. No. 14), and Plaintiff’s Reply (Doc.

No. 15). Rather than repeat these summaries, the Court will focus on the pertinent evidence

in the discussion below.




                                             2
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 3 of 16 PAGEID #: 1499




III.   Standard of Review

       The Social Security Administration provides Supplemental Security Income to

individuals who are under a “disability,” among other eligibility requirements. Bowen v.

City of New York, 476 U.S. 467, 470, 106 S. Ct. 2022, 90 L. Ed. 2d 462 (1986); see 42

U.S.C. § 1382(a). The term “disability”—as defined by the Social Security act—has

specialized meaning of limited scope.      It encompasses “any medically determinable

physical or mental impairment” that precludes an applicant from performing a significant

paid job—i.e., “substantial gainful activity,” in Social Security lexicon. 42 U.S.C. §§

1382c(a)(3)(A)-(B); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406

(6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Review for substantial evidence is not driven by whether the Court agrees or disagrees with

the ALJ’s factual findings or by whether the administrative record contains evidence

contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th

Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Instead, the

ALJ’s factual findings are upheld if the substantial-evidence standard is met—that is, “if a

‘reasonable mind might accept the relevant evidence as adequate to support a conclusion.’”

Blakely, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th

Cir. 2004)). Substantial evidence consists of “more than a scintilla of evidence but less




                                             3
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 4 of 16 PAGEID #: 1500




than a preponderance…” Rogers, 486 F.3d at 241 (citations and internal quotation marks

omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence

supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651

(6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial evidence,

‘a decision of the Commissioner will not be upheld where the SSA fails to follow its own

regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part Bowen, 478 F.3d at 746,

and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, the Administrative Law Judge was tasked with evaluating the

evidence related to Plaintiff’s application for benefits. In doing so, the Administrative Law

Judge considered each of the five sequential steps set forth in the Social Security

Regulations. See 20 C.F.R. § 416.920. He reached the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful activity since the
                    application date, August 10, 2011.

       Step 2:      She has the severe impairments of diabetes mellitus with an associated
                    diabetic foot infection affecting the left great toe; lumbar spine strain;
                    history of cataract in the left eye; history of DVT; obesity; borderline
                    intellectual functioning; depressive disorder; and anxiety disorder.

       Step 3:      She does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.




                                              4
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 5 of 16 PAGEID #: 1501




       Step 4:     Her residual functional capacity (RFC), or the most she could do
                   despite her impairments between the alleged disability onset date, and
                   April 1, 2014, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239
                   (6th Cir. 2002), consisted of “light work…subject to the following
                   limitations: (1) frequent crawling, crouching, kneeling, stooping, and
                   climbing of ramps and stairs; (2) no climbing of ladders, ropes or
                   scaffolds; (3) no work around hazards, such as unprotected heights or
                   dangerous machinery; (4) no driving of automotive equipment; (5) no
                   jobs which would require reading less than 10-point type; (6) limited to
                   performing jobs which would require only monocular vision and which
                   would not require good visual depth perception; (7) limited to
                   performing unskilled, simple, repetitive tasks; (8) occasional contact
                   with coworkers and supervisors; (9) no public contact; (10) no fast
                   paced production work or jobs involving strict production quotas; and
                   (11) limited to performing jobs which involve very little, if any, change
                   in the job duties or the work routine from one day to the next.”

       Step 4:     Her residual functional capacity (RFC), or the most she could do
                   despite her impairments as of April 1, 2014, see Howard v. Comm’r of
                   Soc. Sec., 276 F.3d 235, 239 (6th Cir. 2002), consists of “light
                   work…subject to the following limitations: (1) frequent crawling,
                   crouching, kneeling, stooping, and climbing of ramps and stairs; (2) no
                   climbing of ladders ropes or scaffolds, (3) no work around hazards,
                   such as unprotected heights or dangerous machinery; (4) limited to
                   performing unskilled, simple, repetitive tasks; (5) occasional contact
                   with coworkers and supervisors; (6) no public contact; (7) no fast paced
                   production work or jobs involving strict production quotas; and (8)
                   limited to performing jobs which involve very little, if any, change in
                   the job duties or the work routine from one day to the next.”

       Step 4:     Plaintiff has no past relevant work.

       Step 5:     Plaintiff could perform a significant number of jobs that exist in the
                   national economy.

(Doc. No. 10-11, PageID 963-74). Based on these findings, the Administrative Law Judge

concluded that Plaintiff was not under a benefits-qualifying disability. Id. at 975.




                                             5
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 6 of 16 PAGEID #: 1502




V.     Discussion

       Plaintiff challenges the evaluation of the severity of her symptoms as related to her

diabetes mellitus. She argues that contrary to the remand order in this case, her symptom

severity was again erroneously discounted for “less than full treatment compliance.”

       In years past, an assessment of symptom severity would have delved into the murky

realms of credibility. E.g., Rogers, 486 F.3d 246-49; cf. Carradine v. Barnhart, 360 F.3d

751, 753 (7th Cir. 2004) (“The administrative law judge must … evaluate the applicant’s

credibility with great care. His responsibility is all the greater because determinations of

credibility are fraught with uncertainty….” (citation omitted)). More recently, and in the

time since this case was previously before the Court, the Social Security Administration

eliminated its use of the term “credibility” and clarified “that subjective symptom

evaluation is not an examination of an individual’s character….” Soc. Sec. R. 16-3p, 2017

WL 5180304, *2 (Oct. 25, 2017) (effective March 28, 2016). However, “existing case law

controls to the extent that it is consistent with the clarification of the rules embodied in

SSR 16-3p’s clarification.” Jordan-Smith v. Comm’r of Soc. Sec., No. 2:18-cv-286, 2019

WL 409363, *4 (S.D. Ohio Feb. 1, 2019) (Vascura, M.J), report and recommendation

adopted, 2019 WL 2414677, *1 (S.D. Ohio June 7, 2019) (Algenon, D.J.).

       The Social Security Administration uses a two-step process for evaluating an

individual’s symptoms. First, the ALJ must determine whether an individual has a

medically determinable impairment that could reasonably be expected to produce the

individual’s alleged symptoms. Id. at *3. Second, the ALJ must evaluate the intensity and

persistence of the individual’s symptoms and determine the extent to which the individual’s


                                             6
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 7 of 16 PAGEID #: 1503




symptoms limit her ability to perform work-related activities. Id. at *4. To do this, the

ALJ must examine the entire case record, including the objective medical evidence; the

individual’s relevant statements; statements and other information provided by medical

sources and others; and any other relevant evidence in the record. Id. at *4-5.

       Indeed, the decision to remand the previous case centered on Plaintiff’s compliance

with prescribed treatment for diabetes. In relevant part, this Court explained:

              [I]t is evident that, in finding Plaintiff not entirely credible, the ALJ relied
              significantly on Plaintiff’s failure to follow treatment recommendations and
              consistently take medication to control her diabetes. See PageID 77-74.
              Certainly, “medical record[s] demonstrating an individual’s attempts to seek
              medical treatment for pain or other symptoms and to follow that treatment
              once it is prescribed lends support to an individual’s allegations of intense
              and persistent pain or other symptoms[.]” SSR 96-7p, 1996 WL 374186, at
              *7-8 (July 2, 1996). However, an “individual’s statements may be less
              credible if the level or frequency of treatment is inconsistent with the level
              of complaints, or if the medical reports or records show that the individual is
              not following the treatment as prescribed and there are no good reasons for
              this failure.” Id. Where noncompliance is shown in the record, an ALJ must
              not, however, draw negative inferences from such noncompliance “without
              first considering any explanations that the individual may provide, or other
              information in the case record, that may explain infrequent or irregular
              medical visits or failure to seek medical treatment.” Id. at *8

              The evidence of record here suggests that Plaintiff’s poor compliance with
              treatment recommendations may have less to do with the severity of her
              symptoms, and more to do with her borderline intellectual functioning. Such
              a concern is specifically noted in Plaintiff’s medical records, wherein
              medical professional expressed concern that Plaintiff’s “poor insight” and a
              lack of “judgment” resulted in her noncompliance. PageID 645, 812. There
              is also evidence that Plaintiff’s failure to timely refill prescription medication
              was the result of financial concerns. PageID 645. The ALJ did not
              specifically consider these reasons when minimizing Plaintiff’s credibility.
              The ALJ’s failure in this regard is error and, because Plaintiff’s
              noncompliance factored significantly in the ALJ’s decision, such error is not
              harmless.




                                              7
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 8 of 16 PAGEID #: 1504




McNeil v. Comm’r of Soc. Sec., No. 3:16-cv-162, 2017 WL 3301573, *6 (S.D. Ohio Aug.

3, 2017) (Newman, M.J.), report and recommendation adopted, 2017 WL 4349064 (S.D.

Ohio Sept. 29, 2017) (Rose, D.J); (Doc. No. 10-12, PageID 1024-25).

       In the present case, Plaintiff’s statements about the intensity, persistence, and

limiting effects of her diabetes symptoms were found to be inconsistent with the record

which reflected “a history of poorly controlled diabetes mellitus, requiring insulin.” (Doc.

No. 10-11, PageID 970). And, once again, her non-compliance with prescribed treatment

was a factor. Id. at 970-71, 973. Unlike the previous case, the ALJ did consider borderline

intellectual functioning as a possible reason for lack of treatment compliance:

              [T]he District Court remanded this case for further consideration of the
              claimant’s poor diabetic treatment compliance and cited the claimant’s
              borderline intellectual functioning as one possible reason for her lack of
              treatment compliance. However, the claimant has at times been able to
              maintain better adherence to her diabetes management regimen with
              corresponding better blood glucose control. Her diabetes has in fact been
              under better control since starting insulin (e.g., 27F, p. 1). The undersigned
              asked the claimant about her diabetes management. She testified that she has
              had diabetes mellitus since age eight and that she is able to administer her
              insulin injections independently. She did not cite any reasons at the hearing
              for her less than full treatment compliance. Records indicate she has been
              counseled repeatedly on how to manage her disease through appropriate
              blood sugar testing, consistent insulin use, diet, and weight loss, and nothing
              indicates that she did not understand the directions given. On the contrary,
              at one encounter she declined diabetic diet education from a registered
              dietician, citing her previous awareness (29F, pp. 100-101).

(Doc. No. 10-11, PageID 971). However, upon careful review, the undersigned finds that

this assessment is not supported by substantial evidence and does not resolve the errors that

gave rise to remand in the previous case.




                                             8
  Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 9 of 16 PAGEID #: 1505




       As an initial matter, substantial evidence does not support the determination that

Plaintiff’s diabetes has “been under better control since starting insulin.” Id. at 971. To

support this conclusion, the ALJ cites to a single treatment record from April 2014 that

reflects Plaintiff’s blood sugar was 142. (Doc. No. 10-8, PageID 938). However, it is

entirely unclear to this Court how a single reading reflects better control of Plaintiff’s

diabetes especially considering that there is no indication Plaintiff’s medical provider

found this to indicate her blood sugar was under better control. Plaintiff’s insulin use also

began long before this point in time, which undermines the conclusion that there has been

better control “since starting insulin.” (Doc. No. 10-7, PageID 425). And the ALJ directly

contradicts this statement later in his decision when he states that “[m]ore recent records

indicate that the claimant continues to present with elevated blood sugar readings which

are attributed to her non-compliance with prescribed treatment.” (Doc. No. 10-11, PageID

973). Likewise, the uncontrolled nature of Plaintiff’s diabetes has caused several other

medical issues including diabetic ocular status and diabetic foot ulcers. Id.

       In addition, substantial evidence does not support the conclusion that Plaintiff truly

understands how to manage her diabetes. Indeed, Plaintiff was “counseled repeatedly on

how to manage her disease through appropriate blood sugar testing, consistent insulin use,

diet, and weight loss…” Id. at 971. This repeated counseling spanned several years. It

would seem that if she truly understood the directions given, as the ALJ suggests, then she

would not have required continuous and repeated counseling. Importantly, as this Court

previously emphasized, Plaintiff’s medical providers expressed concerns about Plaintiff’s

insight and judgment directly in relation to her ability to adhere to prescribed treatment. In


                                              9
 Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 10 of 16 PAGEID #: 1506




August 2012, a psychology treatment provider indicated that “while [Plaintiff] verbalizes

willingness to take medication, she lacks insight and judgment as evidenced by poor

generalization of discussed treatment.” (Doc. No. 10-8, PageID 707). A year later, another

provider indicated that she “was instructed regarding importance of good blood sugar

control,” but that “patient has poor insight and I fear that she’ll continue to have issues with

noncompliance.” Id. at 805. He classified her prognosis as “very guarded.” Id.

       These concerns were completely ignored by the ALJ in assessing Plaintiff’s

borderline intellectual functioning as a possible reason for non-compliance. This is notable

given that this Court previously cited to these specific instances in finding that remand was

appropriate on these grounds. In its response, the Commissioner attempts to overcome this

prominent deficiency by arguing that other treatment records reflect normal judgment.

However, this does not negate the ALJ’s failure to even address Plaintiff’s insight and

judgment as to her prescribed treatment, and the specific instances discussed above.

Further, the Commissioner’s post hoc rationalization is not an acceptable substitute for the

ALJ’s lack of rationale concerning provider’s concerns about Plaintiff’s insight and

judgment about treatment. See Hyatt Corp. v. N.L.R.B., 939 F.2d 361, 367 (6th Cir. 1991).

       Relatedly, the ALJ also relies on one instance when Plaintiff declined education

presumably to demonstrate that she understood her treatment and did not require further

education. However, while it may be true that she declined education from a registered

dietician on one occasion, the ALJ completely failed to acknowledge that Plaintiff had

already received diabetes education earlier that same day. In fact, her provider wrote that

he “[e]ducated patient extensively on the importance of maintaining glucose control and


                                              10
 Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 11 of 16 PAGEID #: 1507




recommended diet and exercise modifications to aid in her treatment.” (Doc. No. 10-16,

PageID 1391). Likewise, while she declined additional education from the registered

dietician, she nevertheless accepted handouts from her that included information on a

variety of topics such as portion sizes, low blood sugar, carbohydrate and blood sugar

control, high blood sugars, alcohol and diabetes, guidelines for sick day, carbohydrate

counting for people with diabetes, label reading, and A1c. Id. at 1395. Plaintiff also

received additional education the following day. Id. at 1410-12. This isolated occurrence

does little to support the ALJ’s conclusion that Plaintiff understood her treatment.

       It also seems relevant to note that her ability to complete simple tasks may have a

connection to her ability to comply with prescribed treatment. State agency reviewing

psychologist, Dr. Tonnie Hoyle, and consultative psychologist, Dr. Gordon Harris, both

identified deficiencies in this area. Dr. Hoyle indicated that Plaintiff’s “borderline IQ limits

her ability to do more than simple 1-3 step tasks.” (Doc. No. 10-3, PageID 149). Likewise,

Dr. Harris determined that Plaintiff’s “ability to perform some simple tasks, as well as

multi-step tasks, appears to be limited.” (Doc. No. 10-7, PageID 611). Treatment records

reflect that managing daily blood glucose levels is a multi-step process that must be

completed several times per day. Before administering insulin, Plaintiff would need to test

her blood sugar levels and then calculate the amount of insulin she requires based on that

reading as well as the types and quantities of food she planned to consume at meals. (Doc.

No. 10-16, PageID 1411). As her provider explained, without testing her blood sugar more

often, she would not know how much insulin she would need to take with each meal. Id.

Plaintiff needed reminded of this important fact as recently as August 2018. Id.


                                              11
 Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 12 of 16 PAGEID #: 1508




       Nevertheless, her borderline intellectual functioning was not the only reason for

non-compliance that was brought to light by this Court. Indeed, two separate reasons—

intellectual borderline functioning and financial concerns—were discussed, and this Court

determined that the ALJ did not “specifically consider these reasons when minimizing

Plaintiff’s credibility.” McNeil, 2017 WL 3301573, *6. His failure to do so amounted to

reversible error. Id. So too here. Contrary to this Court’s previous findings, the present

non-disability decision subject to review is completely devoid of any consideration, or

mention, of Plaintiff’s financial situation, and its effect on Plaintiff’s compliance.

       Plaintiff’s financial situation and the impact that her situation had on her ability to

follow prescribed treatment is noted several times in the record. In April 2011, the record

reflects that Plaintiff needed to “get on indigent Rx program” and that she needed “indigent

assistance for meds.” (Doc. No. 10-7, PageID 690-91). In July 2012, Plaintiff was not

able to timely refill her medication for financial reasons. Id. at 641. As a result, her doctor

provided a one-month supply of medication samples. Id. Two months later, Plaintiff

reported to psychology that “financial reasons [were] part of reason she has not filled her

newer prescriptions.” Id. at 707. The record reflects that psychology contacted the treating

doctor about the issue, and indicated that Plaintiff would work with treating doctor “to

continue to problem-solve solutions for financial burden.” Id. Financial concerns were

cited again in July 2014 when Plaintiff indicated to her doctor that she was unable to afford

test strips to check her blood sugar levels. (Doc. No. 10-8, PageID 857-59). Accordingly,

her doctor ordered supplies and refilled her medications at the time of the visit. Id.




                                              12
 Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 13 of 16 PAGEID #: 1509




       The failure to discuss her financial concerns in assessing the severity of Plaintiff’s

symptoms as to her diabetes mellitus was in error. See Soc. Sec. R. 16-3p, 2016 WL

1119029, at *8 (An ALJ cannot “find the alleged intensity and persistence of an

individual’s symptoms are inconsistent with the overall evidence of record” based on a

plaintiff’s non-compliance “without considering possible reasons” for the non-

compliance). Attempts by the Commissioner to downplay these financial concerns as

“very isolated occasions” does not resolve the ALJ’s failure to discuss this issue on remand

despite the Court identifying financial concerns as a possible reason for non-compliance.

       In addition, the Commissioner’s emphasis on Plaintiff’s failure to provide reasons

for non-compliance at the hearing is misplaced. (Doc. No. 14, PageID 1482-83, 1486). It

may be true that Plaintiff “did not cite any reasons at the hearing for her less than full

treatment compliance” as noted by the ALJ. (Doc. No. 10-11, PageID 971). However, this

is misleading because the ALJ never attempted to address the issue of non-compliance at

the hearing. Despite this being a primary issue on remand, the ALJ did not make any effort

to solicit information about this issue. In fact, the discussion of her diabetes treatment was

limited to the following exchange:

              Q:     As we discussed at the prior hearing, I know you have diabetes, right?
              A:     Yes.
              Q:     And I was a little unclear. Is this Type 1 diabetes?
              A:     No.
              Q:     No, it’s Type 2, okay. And how long have you had it, ma’am?
              A:     Since I was 8.
              Q:     Since you were 8, okay. And I know you’re taking insulin for it, right?
              A:     Yes.
              Q:     And is this injections of insulin?
              A:     Yes.
              Q:     Now, are you able to do that? Are you able to take your own insulin?


                                             13
 Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 14 of 16 PAGEID #: 1510




               A:    Yes. I’ve also showed my brother how to give it to me.

(Doc. No. 10-11, PageID 994-95). There were other questions related to Plaintiff’s

concentration and math abilities. Id. at 992-93. But none of these exchanges involved any

direct questioning related to the issue of compliance with prescribed treatment.

         Therefore, although the ALJ attempted to consider one of the reasons for non-

compliance in assessing the severity of Plaintiff’s symptoms, this assessment is not

supported by substantial evidence. Likewise, there was no consideration of Plaintiff’s

financial situation. See Miller v. Colvin, No. 3:15-CV-153, 2016 WL 6584509, at *2 (S.D.

Ohio, April 5, 2016) (Ovington, M.J.) (“To the extent the ALJ failed to comply with the

Court’s instruction on remand, it was further error because Social Security ALJs are not

free to ignore Judicial Orders...”). Thus, Plaintiff’s Statement of Errors is well-taken.

   VI.      Remand

         A remand is appropriate when the ALJ’s decision is unsupported by substantial

evidence or when the ALJ failed to follow the Administration’s own regulations and that

shortcoming prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial

right. Bowen, 478 F.3d at 746. Remand may be warranted when the ALJ failed to provide

“good reasons” for rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at

545-47; failed to consider certain evidence, such as a treating source’s opinions, see Bowen,

478 F.3d at 747-50; failed to consider the combined effect of the plaintiff’s impairments,

see Gentry, 741 F.3d at 725-26; or failed to provide specific reasons supported by

substantial evidence for finding the plaintiff lacks credibility, see Rogers, 486 F.3d at 249.




                                             14
 Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 15 of 16 PAGEID #: 1511




       Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm,

modify, or reverse the Commissioner’s decision “with or without remanding the cause for

rehearing.” Melkonyan v. Sullivan, 501 U.S. 89, 99, 111 S. Ct. 2157, 115 L. Ed. 2d 78

(1991). A remand under sentence four may result in the need for further proceedings or an

immediate award of benefits. E.g., Blakley, 581 F.3d at 410; Felisky v. Bowen, 35 F.3d

1027, 1041 (6th Cir. 1994). The latter is warranted where the evidence of disability is

overwhelming or where the evidence of disability is strong while contrary evidence is

lacking. Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th Cir. 1994).

       A judicial award of benefits is unwarranted in the present case because the evidence

of disability is not overwhelming, and the evidence of disability is not strong while contrary

evidence is lacking. However, Plaintiff is entitled to an Order remanding this case to the

Social Security Administration pursuant to sentence four of § 405(g) due to the problems

discussed above. On remand, the ALJ should be directed to evaluate the evidence of record

under the applicable legal criteria mandated by the Commissioner’s Regulations and

Rulings and by case law; and to evaluate Plaintiff’s disability claim under the required five-

step sequential analysis to determine anew whether Plaintiff was under a disability and

whether her application for Supplemental Security Income should be granted.

                        IT IS THEREFORE ORDERED THAT:

       1.     The ALJ’s non-disability decision is vacated; and

       2.     No finding be made as to whether Zakyyah M. McNeil was
              under a “disability” within the meaning of the Social Security Act;

       3.     This matter be REMANDED to the Social Security Administration under
              sentence four of 42 U.S.C. § 405(g) for further consideration consistent


                                             15
 Case: 3:20-cv-00046-SLO Doc #: 16 Filed: 08/31/21 Page: 16 of 16 PAGEID #: 1512




            with this Decision and Entry; and

      4.    The case is terminated on the Court’s docket.

August 31, 2021                                 s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge




                                         16
